Citation Nr: 0803211	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-40 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than October 22, 
1998 for the award of Dependency and Indemnity Compensation 
(DIC).


REPRESENTATION

Appellant represented by:  Navy Mutual Aid Association


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel



INTRODUCTION

The veteran had active service from October 1958 to January 
1979.  The veteran died on July [redacted], 1996.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The appellant contends that an earlier effective date is 
warranted on the basis that she initially filed a claim for 
service connection for the cause of the veteran's death in 
July 1996.  She states that she was in Virginia at that time 
and submitted a claim to the Roanoke RO.  The Board finds 
that a search of VA records is in order to determine whether 
a previous claim was received by the Roanoke RO.  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman at 488.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant and 
her representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b). The letter should 
explain, what, if any, information and 
evidence not previously provided to VA is 
necessary to substantiate her claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided by 
the appellant, and which portion, if any, 
VA will attempt to obtain on the 
appellant's behalf.  The letter should 
also request that the appellant provide 
any evidence in her possession that 
pertains to the claim. Finally, the letter 
should contain a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date for the claim 
addressed in this remand, as outlined by 
the Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  Attempt to locate any previous 
communication or claim from the appellant 
seeking entitlement to service connection 
for the cause of veteran's death.  The 
appellant contends that such a claim was 
submitted to the Roanoke RO in July 1996.  

3.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided with 
a supplemental statement of the case and 
afforded an opportunity to respond. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



